Citation Nr: 0711218	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  06-05 073	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in an 
October 23, 1989, Board decision that denied entitlement to 
service connection for an acquired psychiatric disorder.  


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1963 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran 
alleging clear and unmistakable error by the Board in an 
October 23, 1989, decision with respect to the denial of his 
claim for service connection for an acquired psychiatric 
disorder.  

In a motion received in January 2006, the veteran requested 
revision of the Board's October 23, 1989, decision on the 
grounds of CUE.  In a May 2006 letter, the Board informed the 
veteran that the Board had received the January 2006 petition 
for review of the October 23, 1989, Board decision on the 
basis of CUE, and that the motion had been docketed at the 
Board.


FINDINGS OF FACT

1. In its October 23, 1989, decision, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder.

2. The October 23, 1989, Board decision denying entitlement 
to service connection for an acquired psychiatric disorder 
was based on the law and evidence then of record and 
constituted a reasonable exercise of rating judgment.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the October 23, 
1989, Board decision denying service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions of 
the VCAA do not apply to a claim based on an allegation of 
clear and unmistakable error in a previous decision.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court held that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay v. Principi, 15 Vet. App. at 
178.  An allegation of CUE does not represent a "claim," but 
rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final 
decision.

The veteran and his representative contend that CUE exists in 
an October 23, 1989, Board decision which denied a claim by 
the veteran for entitlement to service connection for an 
acquired psychiatric disorder.  The evidence before the Board 
on October 23, 1989, consisted of the evidence discussed 
below. 

Service medical records show that the veteran's July 1963 
examination upon entrance into service was negative for any 
psychiatric disorders.  A November 1963 entry showed the 
veteran was dissatisfied with his job.  A December 1963 
record noted several small minor episodes involving flight 
line duty and that the veteran was to be transferred to 
electronics.  An August 1966 record revealed that the veteran 
disliked his job and felt nervous working on a serving line, 
he originally had another job but was transferred due to 
anxiety.  It was noted the veteran wanted to work in 
electronics and that he would be taken out of his present 
duty to see how he performs.  If he was not to do well a 
psychiatric consult would be recommended to determine whether 
the veteran should remain in service.  On his May 1967 Report 
of Medical History, the veteran noted that he had frequent 
trouble sleeping, had depression/excessive worry and loss of 
memory/amnesia.  The examiner noted on the Report of Medical 
History and accompanying May 1967 VA separation examination 
that the veteran had problems sleeping because he worried 
about his job.  It was further noted that no treatment was 
sought, there were no complications, there was no "seq."  
Loss of memory referred to passing out twice, which was not 
documented in the medical history, there was no recurrence, 
no complications and no "seq."  The veteran's psychiatric 
status was evaluated as normal on the separation examination.  

A March 1974 letter from a private doctor stated that the 
veteran was hospitalized in a psychiatric hospital from 
February 22 to 28, 1974.  Private hospital records dated in 
1976 showed the veteran was admitted and treated for a mental 
disorder.  Apparently the veteran began experiencing symptoms 
two and a half years earlier and was hospitalized for a 
month.  The diagnosis was psychotic depressive reaction.  The 
records indicated the veteran had problems sleeping, was 
extremely tense and anxious and was unable to function at 
work.  Various VA medical records from the 1980s reflected 
treatment for depression.  Diagnoses included dysthymic 
disorder, major recurrent depression, compulsive personality 
disorder, situational anxiety reaction and schizoaffective 
type.  During his October 1987 Regional Office hearing the 
veteran testified that he had mental breakdowns during 
service and was trying to get out of dishwashing duty.  He 
stated that his first post-service mental health treatment 
was between 1969 and 1971.  

Subsequent to the October 1989 Board decision additional VA 
treatment records were received.  The file also shows that 
the veteran started receiving Social Security Administration 
(SSA) benefits in the 1980s.  Regardless of whether these 
records predated the October 1989 Board decision, the 
constructive-notice-of- records rule established in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), is inapplicable to a claim 
of CUE where the Board decision in question was rendered 
prior to Bell (i.e. prior to July 21, 1992).

The veteran and his representative contend that the Board's 
decision of October 23, 1989 did not consider or apply 38 
U.S.C.A. § 105(a) or 38 U.S.C.A. § 1111 in deciding to deny 
the veteran's May 1987 claim for a nervous condition.  They 
state that in adjudicating the veteran's claim, the VA had a 
duty to consider service connection on a direct and 
presumptive basis under 38 C.F.R. § 3.303(a) and the VA 
failed to apply statutory presumptions.  They argue that 
symptoms and manifestations during service of a psychiatric 
disease triggered the presumption of service connection under 
38 U.S.C.A. § 105(a) and entitled the veteran to the benefit 
of presumption of soundness under 38 U.S.C.A. § 1111 because 
no pre-existing psychiatric disorder was noted on the 
entrance examination.  They pointed out that the veteran has 
a current diagnosis of schizoaffective disorder and in 1999 
was granted service connection for post-traumatic stress 
disorder.  They argue that had the Board correctly applied 
the extant statutory or regulatory provisions, the outcome 
would have been manifestly different and the veteran would 
have been granted service connection for his variously 
diagnosed mental disorder based on presumptive statutory 
provisions.  They concluded that the veteran is entitled to 
an initial total rating effective May 20, 1987, for the award 
of disability compensation.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. § 20.1400-1411.  The motion alleging 
CUE in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

With respect to prior final rating decisions, the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Errors constituting clear and unmistakable error "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The applicable criteria governing service connection claims 
in effect at the time of 1989 Board decision, essentially has 
remained unchanged and some provisions merely have been 
renumbered.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C. § 310, 331 (now 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1989).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1989).  If the disorder is psychoses, 
service connection may be granted if it becomes manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C. § 301, 312, 313, 337 (now 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002)); 38 C.F.R. §§ 3.307, 
3.309 (1989).

The veteran and his representative advance arguments to 
support the contention that there was CUE in the October 23, 
1989 Board decision.  They argue that the Board did not 
consider or apply 38 U.S.C.A. § 105(a) or 38 U.S.C.A. § 1111 
and thus failed to apply statutory presumptions in denying 
the veteran's claim for an acquired psychiatric disorder.  

Since the October 1989 Board decision, 38 U.S.C.A. § 105(a) 
essentially has remained the same, with minor amendments 
regarding drug and alcohol abuse that are not pertinent in 
the instant case.  The provision deals with line of duty and 
misconduct and essentially provides that an injury or disease 
incurred during active military, naval, or air service will 
be deemed to have been incurred in the line of duty unless 
such injury or disease was the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 105(a).  

The Board finds that the October 1989 Board decision is 
consistent with 38 C.F.R. § 105(a) and the applicable laws 
and regulations extant at that time.  In evaluating the 
medical evidence, the decision discussed the various in-
service entries to include records dated in December 1963 and 
August 1966 discussed above.  The decision also considered 
the May 1967 Report of Medical History and accompanying 
separation examination, which indicated complaints of 
depression as well as normal psychiatric findings.  The Board 
also discussed post-service medical evidence from the 1970s 
and 1980s, which did not show a psychiatric disorder until 
several years after service.  The Findings of Fact stated 
that an acquired psychiatric disorder was not present in 
service and psychosis was not manifested within the first 
post-service year.  In the Conclusion of Law section the 
Board stated that an acquired psychiatric disorder was not 
incurrent in or aggravated by service and psychosis may not 
be presumed to have been incurred in service.  The Board's 
panel included a physician, whose own medical judgment 
concerning the evidence of record was permissible at the time 
of the October 1989 Board decision.  As stated above, the 
appellant's argument is that service connection for an 
acquired psychiatric disorder should have been granted 
because there were symptoms and manifestations of a 
psychiatric disease during service.  In essence the veteran 
is really disagreeing with the weight accorded the evidence 
of record by the Board.  A disagreement as to how the facts 
were weighed or evaluated is not the type of situation that 
rises to the level of clear and unmistakable error.  See 38 
C.F.R. § 20.1403(d)(3).

In order to obtain the benefit of the 38 C.F.R. § 105 
presumption of service connection, the evidence must first 
demonstrate that there is a psychiatric disability incurred 
in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The mere presence of symptoms in service, in and 
of itself, overlooks the fact that medical evidence of record 
included opinion that a psychiatric disorder was not manifest 
in service.  The presumption of 38 U.S.C.A. § 105 did not 
apply, so there was no CUE on the part of the Board in 
denying the claim.  Shedden, 381 F.3d at 1167.  Notably, the 
veteran's attorney was the claimant's counsel to the Shedden 
case, yet did not cite this controlling precedential opinion 
nor offer any argument to distinguish its application.

The veteran and his representative also argue that the 
veteran is entitled to the presumption of soundness.  Under 
38 U.S.C.A. § 1111, every veteran is presumed to have been in 
sound condition when enrolled in service except as to 
defects, infirmities, or disorders, noted at the time of 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002) (formerly 38 U.S.C.A. § 311).  
There appears to be no controversy between the veteran's 
contention that he is entitled to the presumption of 
soundness and the Board's October 1989 decision.  The October 
1989 Board decision did not raise the issue of presumption of 
soundness as there were no psychiatric disorders noted upon 
entry into service and the Board specifically found that the 
veteran first manifested an acquired psychiatric disorder in 
the "mid 1970's."  Thus, the Board never applied 38 
U.S.C.A. § 1111 against the claim and this argument is 
meritless.

In sum, the veteran has failed to demonstrate that the 
October 23, 1989 Board decision misapplied, or failed to 
apply, any applicable law or VA regulation, or that the 
decision otherwise contained CUE.  The arguments of the 
veteran and his representative concerning the purported 
failure of the Board to properly apply extant law and 
regulations are without merit.  The other arguments of the 
veteran and his representative boil down to allegations that 
the Board improperly weighed the evidence of record in 
denying the claim; such allegations can never rise to the 
level of CUE.  38 C.F.R. § 20.1404.  Moreover, the veteran 
has not offered an explanation as to how the outcome would 
have been manifestly different but for the errors claimed, 
other than to state, rather unpersuasively, that the outcome 
would have been manifestly different if only the Board had 
favorably considered the evidence supporting his claim under 
38 U.S.C.A. § 105(a).  The Board emphasizes that to 
demonstrate CUE in a Board decision, it must be clear that a 
different result would have ensued but for the claimed error 
or errors.  38 C.F.R. § 20.1403(c).

The Board finds that there was evidence in the record 
supporting the Board's decision in October 1989, and there is 
no evidence of the type of error that makes it undebatably 
clear, had the error not been made, that the result would 
have been manifestly different.  38 C.F.R. § 20.1403(a), (c).  
Accordingly, the motion to revise or reverse is denied. 38 
C.F.R. § 20.1405.

The Board notes that in DAV v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), the U.S. Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 20.1404(b) to the extent that the 
referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error. VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refiling.  See 66 Fed. Reg. 
35,902-35,903 (2001).  In the instant case, the veteran has 
set forth the alleged clear and unmistakable errors, the 
legal and factual basis for the allegations, and why he 
believes the result would have been manifestly different but 
for the alleged error. Consequently, the veteran has at least 
met the pleading requirements of the revised 38 C.F.R. § 
20.1404(b), and denial of his motion on the merits, rather 
than dismissal without prejudice, is appropriate.


ORDER

The veteran's motion to revise or reverse the October 23, 
1989 Board decision denying entitlement to service connection 
for an acquired psychiatric disorder, is denied.


                       
____________________________________________
T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



